Citation Nr: 1510793	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  06-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee disability, rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left knee disability, rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to March 1977 and from December 1990 to August 1991.  The Veteran served in the Mississippi National Guard from September 1976 to August 1991, including active duty for training (ACDUTRA) in May 1986.

This appeal comes before the Board of Veterans' Appeals (the Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied increased ratings greater than 20 percent respectively for right and left knee disabilities.  The appeal was remanded by the Board in June 2008 for further development.

The Veteran had a hearing before a Decision Review Officer (DRO) in March 2007 and the undersigned Veterans' Law Judge (VLJ) in April 2008.  Transcripts of both proceedings have been associated with the claims file.

In a November 2010 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2012 order, the Court vacated the November 2010 decision and remanded the case to the Board for further proceedings consistent with a February 2012 Joint Motion for Remand (JMR).

The Board notes that in January 2013, the Veteran filed increased rating claims with respect to his right and left knee disabilities.  The Agency of Original Jurisdiction (AOJ) denied these claims in a December 2013 rating decision.  The Veteran's previous increased rating claims, however, remain pending by virtue of the March 2012 Order of the Court.  See 38 U.S.C.A. § 7252 (West 2014); May v. Nicholson, 19 Vet. App. 310, 315 (2005) (noting that a Board decision undergoing review by the Court is not final).  Therefore, as the March 2006 claims are still under consideration by the Board, the AOJ did not have jurisdiction to adjudicate the January 2013 claims, and the December 2013 rating decision is a nullity that the Board need not address.

This case was previously before the Board in September 2014, when it was remanded for additional development.  Unfortunately, the Board concludes there has not been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  For that reason, the appeal must be remanded once again.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board found several discrepancies in the November 2014 VA examination report.  Specifically, the examiner reported that the Veteran did not presently or previously have a meniscus (semilunar cartilage) condition.  See November 2014 VA examination report, pg. 6.  However, the Veteran's April 2006 VA examination report noted a diagnosis of meniscus derangement of the knees.  The examiner did not reconcile this conflicting evidence.  Furthermore, the examiner noted that the Veteran exhibited no evidence of pain with weight-bearing.  November 2014 VA examination report, pg. 3.  However, the examiner did not indicate whether the Veteran had pain with nonweight-bearing.  38 C.F.R. § 4.59 (2014) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint.  Id.  Moreover, the examiner reported that "less movement than normal due to ankylosis, adhesions, etc." contributed to the Veteran's bilateral knee disabilities.  November 2014 VA examination report, pg. 4.  However, the examiner also reported that the Veteran had no ankylosis in either knee.  Id. at pp. 4-5.  

Given these inconsistencies, the Board finds the November 2014 VA examination report inadequate for rating purposes and that a new examination is necessary.

Lastly, the Board notes that the September 2014 remand and November 2014 Supplemental Statement of the Case (SSOC) were returned to the Board as undeliverable.  Although the Veteran's representative received both documents, 38 C.F.R. § 19.31(b) (2014) requires that both the Veteran and his representative be furnished with a SSOC if the AOJ receives additional pertinent evidence after a Statement of the Case has been issued.  On remand, the Veteran should be provided with a copy of the AOJ's November 2014 SSOC to his address of record.  The Veterans Appeals Control and Locator System (VACOLS) indicates that the Board decision was remailed on March 2, 2015.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a copy of the November 2014 SSOC at his address of record.

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for right and left knee disabilities.

3.  Then, schedule the Veteran for an appropriate examination, with a clinician other than the November 2014 VA examiner, to determine the current severity of his service-connected right and left knee disabilities.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  All pertinent pathology found on examination should be noted on the evaluation report.

The examination must include testing of the left knee joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, to include as a result of pain.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible.  If such is not feasible, the examiner should explain why.  

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should discuss whether the Veteran exhibits any recurrent subluxation or lateral instability in either knee.  If subluxation or instability is found, the examiner should provide an opinion, in his or her best medical judgment, whether this subluxation and or instability is slight, moderate, or severe in degree.

The examiner's attention is directed to the Veteran's April 2006 diagnosis of meniscus derangement.  

4.  After ensuring the proper completion of the above development and undertaking any other development deemed necessary, the AOJ should review the claims in light of all the evidence of record.  If any determination remains adverse, the Veteran must be furnished with a Supplemental Statement of the Case (SSOC) and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




